Title: From George Washington to Benjamin Lincoln, 11 August 1789
From: Washington, George
To: Lincoln, Benjamin



Dear Sir,
New York August 11th 1789

On the 15th of September next there is to be a treaty held in the State of Georgia, between the Indians on the southern frontiers and Commissioners on the part of Georgia. At this treaty there will be a numerous and respectable concourse of Indians; two, and some say three thousand. Their famous Counsellor, the noted McGilvery is to be present at it; and it is now in agitation, and a bill is before the House of Representatives for that purpose, to appoint Commissioners on the part of the United States to attend at this treaty, to establish a permanent and lasting peace between the United States and the Indians on the Southern & western frontiers. It is necessary, in a matter of such importance to this Country, that these Commissioners should be persons who have been known in public life, and who are very respectable Characters—and if to these two circumstances could be added, their being held in high estimation in the Southern States, without being inhabitants of any of them, it would be a very desireable thing. Under these circumstances,

it is my wish that you should be one of these Commissioners; and I have therefore given you this early intimation of the matter that you might (if it should be determined to appoint Commissioners, and is agreeable to you, and can be made to comport with your present Office) be making such arrangments as will enable you to be at New York and ready to embark for Georgia, on or before the first day of September; and with an expectation of being absent 3 or 4 months.
You will make up your mind on this matter, and give me an answer by the first post after you receive this, as you see no time is to be lost; for it is absolutely necessary that the Commissioners should be on the Spot the 15th of September to prevent the enormous expense which would be incurred by detaining such a numerous body of Indians for any time. In the mean time you will keep this intimation to yourself, for in the first place, it is not certain that Commissioners will be appointed—and if they should other circumstances might render a concealment of this intimation proper. I am, my dear Sir, with very great esteem Your Affecte friend & Obedt Servt

Go: Washington

